Lathrop, J.
We have no doubt that the word “ building,” in the by-law of the plaintiff town, is sufficient to describe the part of the house which had been vacated by the defendant’s tenant, and which was then in the care of the defendant as owner. If the by-law in question had contained the words “ building or tenement,” the word “ building ” might have to be construed as meaning the entire building, in order to give effect to the word, as was held in Commonwealth v. McCaughey, 9 Gray, 296. But where the word “ building ” alone is used, it is broad enough to include a tenement. See Commonwealth v. Lee, 148 Mass. 8; Commonwealth v. Quinlan, 153 Mass. 483.
The defendant’s house was divided into two tenements, one of which was occupied by a tenant, and the other was vacant. *305The tenant, as tenant, had no control over the vacant tenement, and it was conceded at the argument that he had no control over the land in front. It was the owner’s duty to attend to the sidewalk ; and his failure to do so renders him liable. And the by-law in terms applies to a person having the care of any land fronting on a street, as well as to the person having the care of a building.
It is stated in the report, that, by an understanding and agreement with the owner, the tenants were to clear the snow and ice from the sidewalk; and there were no limits fixed as to how much each should clear off. We do not understand by this that, if one tenement became vacant, it was the duty of the remaining tenant, as tenant, to clear the entire sidewalk.
In Commonwealth v. Watson, 97 Mass. 562, there were two tenants who occupied separate parts of one estate, and had the sole control of it, the owner being merely a boarder with one of them. The case differs from the one at bar.
According to the terms of the report, there must be a

New trial.